Title: To Benjamin Franklin from Nathan Blodget, 3 March 1779
From: Blodget, Nathan
To: Franklin, Benjamin


May it please your Excellency
Brest 3d. March 1779
I have many pressing affairs that urge me strongly to Paris. & pray your Excellency to give me leave to go for a short time. I am Purser on board the Alliance, my duty is very light at present, so, that I can safely assure your Exy. that the service I have the honor to be in, shall not suffer in the least. Capt. Landais says he would give me leave to go, but it is not in his power; & I must tarry with the Ship, till I have permission from You.
I go on my own account, that it will cost nobody a farthing & if you knew all the circumstances which relate to me, for going or not going, I’m sure You’d give leave. They are indeed all too trifling to write. I humbly ask your Positive answer as soon as Convenient, & am With the profoundest Respect Your Excellencies Most obedt. & Most humble Servant
Nathan Blodget
His Exy. Dr. Franklin.
 
Addressed: To his Excellency / Doctor Benja. Franklin / Minister plenipotentiary &c &c / Passy / near Paris
Notation: Nathan Blodged brest 3. mars 1779.
